                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARCY C. JUNOD                                              )
          Plaintiff,                                        )
                                                            )
     -vs-                                                   )         Civil Action No. 17-1498
                                                            )
NANCY A. BERRYHILL,1                                        )
COMMISSIONER OF SOCIAL SECURITY,                            )
                                                            )
        Defendant.                                          )

AMBROSE, Senior District Judge.
.

                                        OPINION AND ORDER

                                               Background

        Plaintiff Mary C. Junod (“Junod”) brings this action pursuant to 42 U.SC. § 405(g)

for review of the ALJ’s decision denying her claim for a period of disability2 and disability

insurance benefits (“DIB”). She alleges a disability beginning on February 26, 2014. (R.

17). Following a hearing before an ALJ, during which time both Junod and a vocational

expert (“VE”) testified, the ALJ denied her claim. Junod appealed. Pending are Cross

Motions for Summary Judgment. See ECF docket nos. [11] and [13].

                                             Legal Analysis

        1. Standard of Review

        The standard of review in social security cases is whether substantial evidence

exists in the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d



1
  Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing Carolyn W.
Colvin.
2
  The ALJ determined that Junod meets the insured status requirements of the Social Security Act through
September 30, 2015. (R. 19).

                                                       1
37, 39 (3d Cir. 1989). Substantial evidence has been defined as more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate. Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. § 405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979). A district court cannot conduct a de novo review of the

Commissioner’s decision or re-weigh the evidence of record. Palmer v. Apfel, 995

F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of fact are supported by

substantial evidence, a court is bound by those findings, even if the court would have

decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however,

the district court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the claimant must demonstrate that he

cannot engage in substantial gainful activity because of a medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of at least 12 months. 42

U.S.C. § 423(d)(1)(A); Brewster v. Heckler, 786 F.2d 581, 583 (3d Cir. 1986). The



                                               2
Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant. 20 C.F.R. § 404.1520(a). The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity;

(2) if not, whether the claimant has a severe impairment; (3) if the claimant has a severe

impairment, whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P,

appx. 1; (4) if the impairment does not satisfy one of the impairment listings, whether

the claimant’s impairments prevent him from performing his past relevant work; and (5)

if the claimant is incapable of performing his past relevant work, whether he can perform

any other work which exists in the national economy, in light of his age, education, work

experience, and residual functional capacity. 20 C.F.R. § 404.1520. The claimant

carries the initial burden of demonstrating by medical evidence that he is unable to

return to his previous employment (steps 1-4). Dobrowolsky, 606 F.2d at 406. Once the

claimant meets this burden, the burden of proof shifts to the Commissioner to show that

the claimant can engage in alternative substantial gainful activity (step 5). Id. A district

court, after reviewing the entire record, may affirm, modify, or reverse the decision with

or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d

210, 221 (3d Cir. 1984).

           2. The ALJ’s Analysis

           At step one, the ALJ found that Junod had not engaged in substantial gainful

activity since February 26, 2014, the alleged onset date. (R. 19)3 At step two, the ALJ

concluded that Junod has the following severe impairments: history of gastrointestinal

disorders including irritable bowel syndrome, history of Crohn’s disease, Barrett’s



3
    The ALJ recognized that Junod earned $145 for the calendar year of 2014 but nothing after that. (R. 19)

                                                           3
esophagus, iron deficiency / anemia, depressive disorder, anxiety disorder, and

posttraumatic stress disorder. (R. 19)

         At step three, the ALJ concluded that Junod does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the

listed impairments in 20 C.F.R. Part 404, Subpt. P, Appendix 1. The ALJ consulted

Listings relevant to Digestive Disorders, including Listing 5.6 for evaluating Inflammatory

Bowel Disease, and those relevant to Mental Disorders, including 12.04 for Affective

Disorders and 12.06 for Anxiety-Related Disorders. (R. 20-22)

         Prior to engaging in step four, the ALJ assessed Junod’s residual functional

capacity (“RFC”).4 She found Junod able to perform less than the full range of sedentary

work with certain restrictions. (R. 22- 31) At step four, the ALJ determined that Junod

was unable to perform past relevant work as a general manager, senior food service

handler, and cashier. (R. 31) The prior work exceeded the RFC limitation to the

sedentary exertional level and the “mental restrictions in the [RFC] precluded the prior

skilled work and the cashier position generally can have frequent public interaction.” (R.

31)

         Finally, at step five, the ALJ found that, considering Junod’s age, education, work

experience, and RFC, there are significant numbers of jobs in the national economy that

she can perform. (R. 32) For instance, the ALJ explained that Junod would be able to




4
 “RFC” refers to the most a claimant can still do despite his / her limitations. 20 C.F.R. §§ 404.1545(a), 416.945(a).
The assessment must be based upon all of the relevant evidence, including the medical records, medical source
opinions, and the individual’s subjective allegations and description of his / her limitations. 20 C.F.R. §§
404.1545(a)(3), 416.945(a)(3). Additionally, a person’s RFC is an administrative finding reserved for the ALJ, not a
medical opinion to be rendered by a doctor. 20 C.F.R. §§ 404.1527, 416.927; 20 C.F.R. §§ 404.1546(c), 416.946(c).

                                                          4
perform the requirements of representative occupations such as surveillance systems

monitor, addressor, and order clerk. (R. 32)

        3. Hypotheticals

        In her exchange with the vocational expert, Judge Ehasz queried whether an

individual with certain limitations, age, education and work experience who was also off-

task 20% of the time would be able to work. (R. 84) The VE responded that such a

claimant would not. (R. 84) Junod seizes upon this exchange, urging that the factual

underpinnings of the hypothetical are supported both by the Medical Source Statement

provided by Chantal Deines, Psy.5 and her own testimony from the hearing relating to

her need to call off work at least once a week, and that the ALJ should have adopted

the VE’s response to the query. See ECF Docket No. 12, p. 8-10.

        Junod’s contentions are unconvincing. First, the question before me is not:

        whether substantial evidence supports Plaintiff’s claims, or whether there is
        evidence that is inconsistent with the ALJ’s findings…. Substantial evidence
        could support both Plaintiff’s claims and the ALJ’s finding because substantial
        evidence is less than a preponderance. Jesurum v. Sec’y. of U.S. Dept. of Health
        & Human Services, 48 F.3d 114, 117 (3d Cir. 1995) (citing, Richardson v.
        Perales, 402 U.S. 389, 401) (1971)). If substantial evidence supports the ALJ’s
        finding, it does not matter if substantial evidence also supports Plaintiff’s claims.
        Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003).


Hundley v. Colvin, 2016 WL 6647913, *2 (W.D. Pa. Nov. 10, 2016).

        Second, an ALJ is only required to accept the responses that accurately reflect a

claimant’s impairments. See Podedworny v. Harris, 754 F.2d 201, 218 (3d Cir. 1984);



5
  Specifically, Junod notes Denies’ findings that Junod is moderately impaired with respect to her ability to:
understand and remember simple instructions; carry out simple instructions; make judgments on simple work-related
decisions; understand and remember complex instructions; carry out complex instructions; make judgments on
complex work-related decisions; interact appropriately with the public; interact appropriately with supervisors; and
interact appropriate with co-workers; and is markedly impaired with respect to her ability to respond appropriately
to usual work situations and to changes in a routine work setting. (R. 288-89)

                                                         5
Chrupcala v. Heckler, 829 F.2d 1269, 1276 (3d Cir. 1987). Here, the ALJ gave Denies’

report limited weight. (R. 31) Junod has not explained how that finding is in error. The

ALJ’s conclusion that Denies’ report is internally inconsistent, appears to be based

solely upon Junod’s subjective symptoms, and is at odds with her reported activities of

daily living and is supported by substantial evidence of record. Moreover, “the records

reflect only minimal and sporadic conservative mental health treatment, for diagnoses of

major depressive disorder, anxiety, and PTSD.” (R. 29) Further, as the ALJ remarked,

“[f]rom an exertional standpoint, no treating or examining medical source has identified

any specific functional limitations associated with the claimant’s gastrointestinal

impairments.” (R. 31) Medical records indicate that “[t]he claimant has received routine

care, including medication management, from her primary care physician for her

intermittent abdominal pain and associated symptoms of diarrhea, constipation and

occasionally vomiting and nausea.” (R. 29) Improvement was noted with medication and

changes in diet. (R. 29) As such, the record reveals substantial evidence that the

hypothetical questions the ALJ adopted accurately reflected Junod’s impairments. 6

         4. Reliance Upon DOT

         Junod charges that the ALJ erred in finding that the positions of surveillance

systems monitor, addressor, and order clerk existed in sufficient numbers in the national



6
  Junod also asserts that although the ALJ “gave essentially an accurate analysis and dissertation of the facts and
testimony as presented on the issue in Finding and Conclusion No. 5 …, it was a mischaracterization for her to find
that Claimant’s symptoms were not entirely consistent with the medical evidence and other evidence in the record.”
See ECF Docket No. 12, p. 13. Junod goes on to say that, “it is apparent in the opinion of Claimant and counsel that
isolated expressions and isolated analysis of opinion in testimony were being taken out of context” and that, “[w]hen
the evidence is read in its entirety without isolated expressions being taken out of the totality of the evidence and
read in a fashion consistent with all documentation, it is clear that a fully favorable decision should have been
rendered.” Id., p. 13-14. Junod’s argument is devoid of any citation to the record in support of her contention that the
ALJ mischaracterized the record or took anything out of context. The argument is cursory and undeveloped and will
be rejected.

                                                           6
economy. See ECF Docket No. 12, p. 10-13. Junod reasons that the ALJ’s reliance on

the vocational expert’s (“VE”) testimony was improper because the VE relied on job

information as found in the Dictionary of Occupational Titles (“DOT”) and its companion

publication which Junod submits is unreliable and outdated. Junod cites to cases

suggesting that the Department of Labor’s Occupational Information Network (“O*Net”)

better serves the goal of determining current job descriptions.

       Certainly, there are courts which share Junod’s concerns regarding the relevancy

of the DOT, which has not been updated in some time. See Whitmire v. Commissioner

of Social Security, Civ. No., 2014 WL 582781, * 9 (M.D. Pa. Feb. 14, 2014), citing,

Cunningham v. Astrue, 360 Fed. Appx. 606, 615-16 (6th Cir. 2010) (remanding the case

for “consideration of whether the DOT listings … were reliable in light of the economy as

it existing at the time of the hearing before the ALJ.”) Nevertheless, the “DOT remains

an appropriate source of occupational data. Under 20 C.F.R. § 404.1566(d)(1), the

Social Security Administration may take administrative notice of job information from the

DOT.” Devault v. Astrue, Civ. No. 2:13-cv-0155, 2014WL 3565972, at *6 (W.D. Pa. July

18, 2014). “Social Security Ruling 00-4P sets forth that the relevant inquiry is whether

VE testimony is consistent with the DOT.” Id. ALJs are directed to identify and explain

conflicts between the VE’s testimony and the DOT. S.S.R. 00-4P. “Thus, even if the

VE’s testimony was in conflict with O*NET, … there is no requirement that the VE’s

testimony comply with that database.” Malfer v. Colvin, Civ. No. 12-169J, 2013 WL

5375775, at *5(W.D. Pa. Sept. 24, 2013). Consequently, I find that the ALJ properly

relied on the VE’s testimony to the extent that it was based upon DOT data. See also,

Rush v. Berryhill, Civ. No. 17-939, 2018 WL 4257930m * 1 n.1 (W.D. Pa. Sept. 6, 2018)



                                            7
(rejecting claimant’s argument that the ALJ erred in relying upon a vocational expert’s

testimony which, in turn, relied upon the DOT rather than upon newer vocational

resources such as O*NET); Jean-Pierre v. Comm’r. of Soc. Sec., Civ. No. 16-5691,

2017 WL 4316880, * 9 (D. N.J. Sept. 27, 2018) (recognizing that other Circuits have

expressed concern regarding the source and validity of the statistics set forth in the

DOT, but stating that the court “cannot otherwise direct that an ALJ should not consider

the DOT and VE testimony when performing the step five analysis, which would be in

contravention of SSA regulations.”); Gartland v. Colvin, Civ. No. 13-2668, 2015 WL

5695311, * 18 (D. N.J. Sept. 28, 2015) (recognizing that the Department of Labor uses

the O*Net and stating that “[t]he SSA may wish to reconsider its persistent reliance on

the DOT in disability proceedings given that the [O*Net] database is continually updated

based on data collection efforts that began in 2001.”) (internal quotation marks and

citations omitted). Consequently, I reject Junod’s assertion that the ALJ’s reliance upon

the DOT is erroneous.7

Consequently, I find no error or basis for remand.

         An appropriate order shall follow.


7
  Junod insists that the position of surveillance system monitor has been eliminated from the O*Net. As stated
above, however, I reject the contention that the O*Net should guide the ALJ’s decision. Even assuming that the
position of surveillance system monitor has been eliminated, however, Junod’s argument is unconvincing. With the
removal of the position, Junod urges that work does not exist in the national economy in significant numbers for
him. “[T]here is no precise estimate for what constitutes ‘significant numbers’ of jobs under the Social Security
Act.” Young v. Astrue, 519 Fed. Appx. 769, 772 (3d Cir. 2013). The VE testified to 8,100 jobs in the national
economy associated with the position of addresser and 1,300 jobs in the national economy in the position of order
clerk. (R. 82-83) Junod has not provided any case law indicating that this number is sufficiently low to show that the
Commissioner has not met her burden of identifying a significant number of jobs exist in the national economy. Nor
has she identified any evidence indicating that these are isolated jobs that exist only in very limited numbers in
relatively few locations outside of the region where he lives. See 20 C.F.R. § 416.966(b). The only cases to which
Junod cites, Leonard v. Heckler, 582 F. Supp. 389 (M.D. Pa. 1983) and Alvarez v. Berryhill, Civ. No. 16-707, 2017
WL 1709400 (M.D. Pa. May 3, 2017), addresses circumstances where the vocational expert identified between
4,000 and 5,000 jobs and 2,077 jobs. Here, the vocational expert has identified jobs which exist in at least twice or
four times the amount as in those cases. Given that the number of jobs identified by the ALJ in the present case is
nearly double that identified in Leonard and Alvarez, I do not find Junod’s citations to be particularly persuasive.

                                                          8
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARCY C. JUNOD                                             )
          Plaintiff,                                       )
                                                           )
     -vs-                                                  )         Civil Action No. 17-1498
                                                           )
NANCY A. BERRYHILL,8                                       )
COMMISSIONER OF SOCIAL SECURITY,                           )
                                                           )
        Defendant.                                         )

AMBROSE, Senior District Judge.




                                          ORDER OF COURT



        Therefore, this 5th day of November, 2018, it is hereby ORDERED that the

decision of the ALJ is affirmed. It is further ORDERED that Plaintiff’s Motion for

Summary Judgment (Docket No. 11) is DENIED and Defendant’s Motion for Summary

Judgment (Docket No. 13) is GRANTED.

                                                           BY THE COURT:

                                                           /s/ Donetta W. Ambrose
                                                           Donetta W. Ambrose
                                                           United States Senior District Judge




8
 Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing Carolyn W.
Colvin.

                                                      9
